CHIEF JUSTICE
 CAROLYN WRIGHT                                                                              LISA MATZ
JUSTICES                                                                                 CLERK OF THE COURT
 DAVID L. BRIDGES                                                                           (214) 712-3450
 MOLLY FRANCIS                                                                        lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                            GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                       Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                            (214) 712-3434
 LANA MYERS
 DAVID EVANS                       Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                               600 COMMERCE STREET, SUITE 200                     FACSIMILE
 ADA BROWN                                      DALLAS, TEXAS 75202                         (214) 745-1083
 CRAIG STODDART                                    (214) 712-3400
                                                                                              INTERNET
 BILL WHITEHILL
                                                                                      HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                            February 20, 2015


     Honorable Brandon Birmingham
     Presiding Judge
     292nd Judicial District Court
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-35
     Dallas, TX 75207

      Re:      STATUS INQUIRY
               05-14-00596/00597-CR, Mickey Gerald v. The State of Texas

     Dear Judge Birmingham:

            On January 29, 2015, this Court ordered the trial court to appoint new counsel to represent
     appellant in these appeals. To date, we have not received the trial court’s order appointing new
     counsel. Therefore, please notify us of the status of the order appointing new counsel within TEN
     DAYS of the date of this letter. We appreciate your attention to this matter.

                                                               Sincerely,

                                                     /s/       Lisa Matz, Clerk


     cc:       Dallas County District Attorney’s Office

     ltr:mrh